16‐1340‐cv 
     Nickey v. Carboine, et al. 
                               
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  15th  day  of  March,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  ROBERT D. SACK,   
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          PAUL A. CROTTY, 
10                                  District Judge.*          
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         VERONICA NICKEY, 
13    
14                          Plaintiff‐Appellant, 
15                                   
16                                  v.                                               No. 16‐1340‐cv 
17                                   
18         DET. ROBERT CARBOINE, SHIELD #1719, DET. 
19         PATRICK COWARD, SHIELD #281, LIEUTENANT 
20         SEAMUS MCHUGH, DET. DAVID RAS,     
21    
22                          Defendants‐Appellees.** 


     *  Judge Paul A. Crotty, of the United States District Court for the Southern District of New York, sitting by 
     designation. 

                                                           1
 1           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2           FOR APPELLANT:                                    PATRICK I. O’KEKE (John C. Iwuh, 
 3                                                             Law Office of John C. Iwuh, PLLC, 
 4                                                             Brooklyn, NY, on the brief), O’Keke & 
 5                                                             Associates, P.C., Brooklyn, NY. 
 6            
 7           FOR APPELLEES:                                    INGRID R. GUSTAFSON (Deborah A. 
 8                                                             Brenner, on the brief), for Zachary W. 
 9                                                             Carter, Corporation Counsel of the 
10                                                             City of New York, New York, NY.     
11    
12           Appeal from a judgment of the United States District Court for the Eastern 

13   District of New York (Ann M. Donnelly, Judge). 

14           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED.   

16           Veronica Nickey appeals from the District Court’s grant of summary 

17   judgment dismissing her false arrest and malicious prosecution claims under 42 

18   U.S.C. § 1983.    She also challenges prior orders dismissing her state law claims, 

19   denying her motions for recusal, and denying certain motions in limine.    We 

20   assume the parties’ familiarity with the facts and record of the prior proceedings, 

21   to which we refer only as necessary to explain our decision to affirm. 

22           Based on our de novo review of the record, we agree with the District Court 

23   that the defendants were entitled to judgment as a matter of law with respect to 


     ** The Clerk of Court is directed to amend the official caption to conform to the caption above. 

                                                          2
 1   the false arrest and malicious prosecution claims.     

 2          Probable cause provides a complete defense to a claim of false arrest.   

 3   Gonzalez v. City of Schenectady, 728 F.3d 149, 155 (2d Cir. 2013).    Here, the 

 4   officers had probable cause to arrest Nickey once D.R., an eyewitness to the 

 5   shooting, identified Nickey in a photo array and reported seeing the shooter enter 

 6   a building later determined to be Nickey’s residence.    See Panetta v. Crowley, 

 7   460 F.3d 388, 395 (2d Cir. 2006).     

 8          True, certain circumstances can cast serious doubt on the reliability of a 

 9   witness identification.    But we reject Nickey’s attempts to avoid summary 

10   judgment by raising doubts about D.R.’s identification.    First, Nickey relies on an 

11   affidavit in which D.R. stated he never identified Nickey as the shooter.    But D.R. 

12   later flatly refused to testify in this case in accordance with the affidavit, so it 

13   cannot provide a basis for denying summary judgment.    See Santos v. Murdock, 

14   243 F.3d 681, 684 (2d Cir. 2001).    Second, Nickey speculates that D.R. identified 

15   her only as someone he knew, rather than as the shooter.    Her conclusory claim, 

16   finding no support in the record, is in fact contradicted by the record.    See Scotto 

17   v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998) (“The non‐moving party may not rely 

18   on conclusory allegations or unsubstantiated speculation.”).    Third, Nickey 

                                                 3
 1   emphasizes that several witnesses, including D.R., identified the shooter as a 

 2   “black female with dreadlocks,” whereas Nickey, at the time of her arrest, wore 

 3   her hair in cornrows.    As a matter of law, such a modest imprecision cannot 

 4   overcome D.R.’s positive identification.    See Stansbury v. Wertman, 721 F.3d 84, 

 5   94 (2d Cir. 2013).     

 6          We also reject Nickey’s arguments relating to the dismissal of her malicious 

 7   prosecution claim.    Immediately after Nickey’s arrest, D.R. identified her in a 

 8   lineup, justifying the criminal complaint issued the following day.    Nickey then 

 9   was indicted by a grand jury.    A grand jury indictment creates a presumption of 

10   probable cause rebuttable only by evidence that it was obtained by police conduct 

11   undertaken in bad faith.    Id. at 95.    Here, the grand jury proceedings reinforced 

12   the District Court’s finding of probable cause, as D.R. again identified Nickey as 

13   the shooter.     

14          Turning to Nickey’s remaining arguments regarding orders rendered prior 

15   to summary judgment, we conclude that the District Court (1) correctly held that 

16   Nickey abandoned her state law claims, see Kovaco v. Rockbestos‐Surprenant 

17   Cable Corp., 834 F.3d 128, 143–44 (2d Cir. 2016); Jackson v. Fed. Express, 766 F.3d 

18   189, 196 (2d Cir. 2014), and (2) acted within its discretion when it denied Nickey’s 

                                               4
1   motions for recusal, which were based on accusations of bias reflected in the 

2   District Judge’s rulings, see Liteky v. United States, 510 U.S. 540, 555 (1994); 

3   United States v. Carlton, 534 F.3d 97, 100 (2d Cir. 2008).     

4         We have considered the remaining arguments and conclude that they are 

5   without merit or moot.    For the foregoing reasons, the judgment of the District 

6   Court is AFFIRMED.                       

7                                           FOR THE COURT: 
8                                           Catherine O’Hagan Wolfe, Clerk of Court
9    




                                                5